        Case 1:17-cv-03866-MLB Document 44 Filed 10/02/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

DIXIE PLUMBING SPECIALTIES,              )
INC., a Georgia corporation,             )
individually and as the representative   )
of a class of similarly-                 )
situated persons,                        )
                                         ) Civil Action No. 1:17-cv-03866-TCB
                      Plaintiff,         )
                                         )
                 v.                      )
                                         )
CAIN INDUSTRIES, INC., a                 )
Wisconsin corporation, and JOHN          )
DOES 1-5,                                )
                                         )
                       Defendants.       )

           JOINT STIPULATION OF VOLUNTARY DISMISSAL

      Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), Plaintiff, DIXIE PLUMBING

SPECIALTIES, INC., and Defendant, CAIN INDUSTRIES, INC., through their

undersigned attorneys, hereby dismiss this action with prejudice, each side to bear

its own costs.

                                           Respectfully submitted,

                                           By: s/Ryan M. Kelly
                                           Ryan M. Kelly – pro hac vice admitted
                                           ANDERSON + WANCA
                                           3701 Algonquin Rd., Ste. 500
                                           Rolling Meadows. IL 60008
                                           Telephone: 847-368-1500
Case 1:17-cv-03866-MLB Document 44 Filed 10/02/20 Page 2 of 4




                                Fax: 847-368-1501
                                rkelly@andersonwanca.com

                                s/ Anthony C. Lake
                                Anthony C. Lake
                                GILLEN WITHERS & LAKE LLC
                                400 Galleria Parkway
                                Suite 1920
                                Atlanta, Georgia 30305
                                Tele: 404-482-9700
                                Fax: 404-842-9750
                                aclake@gwllawfirm.com

                                Attorneys for Plaintiff

                                s/ Nicholas P. Panayotopoulos
                                Nicholas P. Panayotopoulos
                                WEINBERG, WHEELER, HUDGINS,
                                GUNN & DIAL, LLC
                                3344 Peachtree Road, NE, Suite 2400
                                Atlanta, GA 30326

                                Attorneys for Defendant
        Case 1:17-cv-03866-MLB Document 44 Filed 10/02/20 Page 3 of 4




                               CERTIFICATION

      The undersigned hereby certifies, pursuant to Local Civil Rule 7.1D, that the

foregoing document has been prepared with one of the font and point selections

(Times New Roman, 14 point) approved by the Court in Local Civil Rule 5.1B.

                                      s/ Anthony C. Lake
                                      Anthony C. Lake
                                      GILLEN WITHERS & LAKE LLC
                                      400 Galleria Parkway
                                      Suite 1920
                                      Atlanta, Georgia 30339
                                      Tele: 404-482-9700
                                      Fax: 404-842-9750
                                      aclake@gwllawfirm.com
        Case 1:17-cv-03866-MLB Document 44 Filed 10/02/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that, on October 2, 2020, I served the

foregoing    document     by   filing   the   document      via   the   Court’s   Case

Management/Electronic Case Filing (CM/ECF) system which will automatically

service notice of such filing on all attorneys of record.

                                        s/ Anthony C. Lake
                                        Anthony C. Lake
                                        GILLEN WITHERS & LAKE LLC
                                        400 Galleria Parkway
                                        Suite 1920
                                        Atlanta, Georgia 30339
                                        Tele: 404-482-9700
                                        Fax: 404-842-9750
                                        aclake@gwllawfirm.com
